Citation Nr: 0017725	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1956 to January 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The decision denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound, and 
denied entitlement to an automobile or other conveyance and 
adaptive equipment.

The Board confirmed the denial of benefits in a decision of 
June 1999.  The veteran subsequently filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1999, the Secretary of Veterans Affairs 
(Secretary) and the veteran, through his representative, 
filed a joint motion for remand.  The Court granted that 
motion later in December 1999.  


REMAND

The veteran contends that he is entitled to special monthly 
compensation based on the need for aid and attendance, or on 
account of being housebound.  Increased compensation is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.350(h) (1999).  The following 
factors will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
See 38 C.F.R. § 3.352 (1999).

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i) (1999)

The veteran also contends that he is entitled to an 
automobile or other conveyance and adaptive equipment based 
on impairment due to his service-connected disability.  A 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance in an amount 
not exceeding the amount specified in 38 U.S.C. 3902  
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a)	Service. The claimant must have had active military, 
naval or air service.
(b)	Disability. 
(1)	One of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military, naval or air service; 
(i)	Loss or permanent loss of use of one or both feet; 
(ii)	Loss or permanent loss of use of one or both hands; 
(iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. 
(iv)	For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  A claim for special 
monthly compensation and a claim for an automobile and 
adaptive equipment are, in essence, claims for increased 
benefits.  Accordingly, the Board finds that the veteran's 
claim for special monthly compensation and his claim for an 
automobile and adaptive equipment are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that additional evidence is necessary 
for equitable resolution of the issues on appeal.  The 
veteran's only service-connected disability is a paranoid 
schizophrenic reaction rated as 100 percent disabling.  The 
evidence includes the report of an examination conducted by 
the VA February 1998; however, the report does contain 
information regarding the severity of his service-connected 
schizophrenia.  Instead, the examination reports pertains to 
nonservice-connected disabilities.  Similarly, the recent VA 
medical treatment records all pertain to treatment for 
nonservice-connected disabilities.  The records contain no 
significant references to the service-connected 
schizophrenia.  Therefore, further assistance to the veteran 
with the development of evidence is required.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected schizophrenia.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the veteran's 
service-connected schizophrenia.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must express 
an opinion as to whether the veteran's 
service-connected schizophrenia renders 
him housebound, in need of aid and 
attendance, or in need of an automobile 
or other conveyance and/or adaptive 
equipment.  The opinion should be based 
only on impairment due to the service-
connected schizophrenia.  The use of 
manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation is to be avoided.  See 
38 C.F.R. § 4.14 (1999).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


